Sup. Ct. Tenn. The order entered February 15, 1991 [ante, p. 1076], is amended as follows: Motion of petitioner for leave to proceed in forma paupe-ris granted. Certiorari granted limited to Question 2 presented by the petition. In addition to Question 2 presented by the petition, the parties are requested to brief and argue whether Booth v. Maryland, 482 U. S. 496 (1987), and South Carolina v. Gathers, 490 U. S. 805 (1989), should be overruled. Petitioner’s opening brief is to be served and filed with the Clerk on or before March 18, 1991. Respondent’s brief is to be served and filed with the Clerk on or before April 8, 1991. The case is set for oral argument during the April session.